DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 3/18/21, amended claim(s) 1 and 3-15, and new claim(s) 16-17 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 3-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “and wherein the sample-taking member comprises a distal sample-taking extremity and at least one bearing surface which is complementary to said bearing surface of said at least one abutment element of said male part, and which contacts the bearing surface of the at least one abutment element and stiffens the male part when the sample-taking member is inserted into the longitudinal channel of the male part and a sample of animal tissue is being taken” is ambiguous.   It is unclear what “contacts the bearing surface of the at least one abutment element and stiffens the male part when the sample-taking member is inserted into the longitudinal channel of the male part and a sample of animal tissue is being taken.”  Is it the claimed “sample-taking member,” the claimed “distal sample-taking extremity,” or the claimed “at least one bearing surface?”  The claim is examined under the last interpretation.
For claims 16 and 17, the claim language “which has a component in a direction parallel to the longitudinal axis of the channel” is ambiguous.  How does a “component” have a direction?  Typically directions are between two objects, but it is unclear how a single object has its own direction, and that that direction is limited to a direction parallel to the longitudinal channel.  The claims are examined as meaning that the component can have an axis parallel to the longitudinal axis of the channel.
Dependent claim(s) 3-17 fail to cure the ambiguity of independent claim 1, thus claim(s) 1 and 3-17 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0103567 to Destoumieux in view of U.S. Patent No. 4,597,208 to Chevillot and WO 03/037075 to Nepote et al. (hereinafter “Nepote”).
For claim 1, Destoumieux discloses a system for identifying animals (Abstract), wherein the system comprises:
an identification device (Examiner’s Note: made up of the elements that is comprises below) for identifying animals; and 
an animal tissue sample-taking member (Examiner’s Note: made up of the elements that is comprises below),
said identification device comprising a male part (“male portion,” para [0056]) comprising a shaft (2) (Figs, 1 and 2) extending from a base (unlabeled, but as can be seen in Figs. 1-2 and 4-7) and ending in a locking head (see Figs. 1-2 and 4-7) (“…locking the punch of the male portion,” para [0059]) (also see para [0084]) designed to be inserted into a female part (“female portion,” para [0057]) to fixedly attach said identification device to an animal (para [0059]), said shaft being traversed by a longitudinal channel (see where reference numeral “20” points to in Fig. 7, but not the channel of 14, instead the channel that is formed by 2) enabling (Examiner’s Note: functional language, i.e., capable of) passage of said animal tissue sample-taking member (Fig. 7) (para [0083] and [0084]),

and wherein said sample-taking member comprises a distal sample-taking extremity (i.e., at 21) (Fig. 7) and at least one bearing surface which is complementary to said bearing surface of said at least one abutment element of said male part (unlabeled, but as can best be seen in Fig. 7, the sample-taking member being inserted inside of the shaft), and which contacts the bearing surface of the at least one abutment element and stiffens the male part when the sample-taking member is inserted into the longitudinal channel of the male part and a sample of animal tissue is being taken (as can best be seen in Fig. 7, the sample-taking member being inserted inside of the shaft),
the distance between said at least one bearing surface of the sample-taking member and the distal sample-taking extremity being defined so that said distal sample-taking extremity projects beyond said shaft of the male part when said at least one bearing surface of the sample-taking member contacts the bearing surface of said at least one abutment element (as can be seen in Figs. 6 and 7) (para [0083]).
Destoumieux does not expressly disclose wherein said shaft has a body made out of a material that is at least partially deformable.
However, Chevillot teaches wherein a shaft has a body made out of a material that is at least partially deformable (col. 3, lines 30-34).
It would have been obvious to a skilled artisan to modify Destoumieux wherein said shaft has a body made out of a material that is at least partially deformable, in view of the teachings of Chevillot, for the obvious advantage of allowing “good retention of the tag on the animal’s ear” and to “preven[t] the tag from being torn off by bushes or fences” (see col. 3, lines 30-34 of Chevillot).

However, Nepote teaches at least one abutment element (unlabeled step/shoulder of element 27 that extends inward into the unlabeled channel defined by 5 and 27 together, as can best be seen in Fig. 9) (also see Figs. 5-6 for context) protruding into a channel (as can best be seen in Fig. 9) (also see Figs. 5-6 for context) and forming a bearing surface (the bearing surface being the unlabeled surface that is perpendicular to the longitudinal axis of elements 5 and 27 taken together) (as can best be seen in Fig. 9) (also see Figs. 5-6 for context), which is non-parallel to a longitudinal axis of a longitudinal channel (as can best be seen in Fig. 9) (also see Figs. 5-6 for context) and is located between a middle of said shaft and a distal extremity of said head (as can best be seen in Fig. 9) (also see Figs. 5-6 for context), wherein a sample-taking member (element 35) comprise sat least one bearing surface (unlabeled, but also the step-in/shoulder at the distal end of element 35 where it reduces in diameter to where element 36 is pointing in Fig. 5) which is complementary to said bearing surface of said at least one abutment element and which contacts the bearing surface of the at least one abutment element (as can best be seen in Fig. 9).
It would have been obvious to a skilled artisan to modify Destoumieux to include the at least one bearing surface which is non-parallel to a longitudinal axis of the longitudinal channel and is located between a middle of said shaft and a distal extremity of said head, in view of the teachings of Nepote, for the obvious advantage of creating a distal movement stop to limit (or further limit) the depth of Destoumieux’s sample-taking member to prevent it from going too far.
For claim 3, Destoumieux further discloses wherein said channel comprises at least two portions having distinct section (distinct sections of the channel defined by 2) (see Fig. 7), and in that said at least one abutment element corresponds to a junction between said portions having distinct sections 
For claim 4, Destoumieux further discloses wherein said distinct sections are cylindrical and concentric (as can be seen in Fig. 7).
For claim 5, Destoumieux further discloses wherein the thickness of the material forming the body of said shaft at said portions having distinct sections is substantially constant (as can be seen in Fig. 7).
For claim 6, Destoumieux further discloses wherein the distance between said head and said junction area is adapted so that the material forming the body of said shaft at said junction area abuts a base of said female part when the male and female parts are fitted together (Examiners’ Note: the “junction area” is not limited in size by the claims and therefore any size that includes the junction itself may be considered the “junction area”) (see Figs. 7 and 8).
For claim 7, Destoumieux, as modified, further discloses wherein said head comprises an insert (7) with a hardness greater than that of the material forming the body of said shaft (para [0066] and [0067], Examiner’s Note: metal having a hardness greater than “flexible plastic”).
For claim 8, Destoumieux further discloses wherein said insert is a truncated cone (as can be seen in Figs. 2 and/or 8), a part of the base of which defines said at least one abutment element (as can be seen in Figs. 2 and/or 8).
For claim 9, Destoumieux further discloses wherein said insert comprises at least one recess (see Fig. 3A).
For claim 10, Destoumieux further discloses wherein said at least one bearing surface of said sample-0taking member is formed by a ring fixedly attached to a needle of said sample-taking member (see the unlabeled two solid rectangular boxes in the side-cut out shown in Fig. 7 at the distal end of the device) (alternatively, see how element 20 in Fig. 7 has a larger diameter and protrudes out like a ring, 
For claim 11, Destoumieux discloses a system for identifying animals (Abstract), wherein the system comprises:
an identification device (Examiner’s Note: made up of the elements that is comprises below) for identifying animals; and
an animal tissue sample-taking member (Examiner’s Note: made up of the elements that is comprises below),
said identification device comprising a female part (“female portion,” para [0057]) and a male part (“male portion,” para [0056]), the male part comprising a shaft (2) (Figs, 1 and 2) extending from a base (unlabeled, but as can be seen in Figs. 1-2 and 4-7) and ending in a locking head (see Figs. 1-2 and 4-7) (“…locking the punch of the male portion,” para [0059]) (also see para [0084]) designed to be inserted into a female part (“female portion,” para [0057]) to fixedly attach said identification device to an animal (para [0059]), said shaft being traversed by a longitudinal channel (see where reference numeral “20” points to in Fig. 7, but not the channel of 14, instead the channel that is formed by 2) enabling (Examiner’s Note: functional language, i.e., capable of) the passage of said animal tissue sample-taking member (Fig. 7) (para [0083] and [0084]),
wherein said shaft comprises at least one abutment element protruding into said channel (Examiner’s Note: Applicant(s)’ specification at page 3, lines 12-14 identifies this as a toe or narrowing of the channel) (probably as best shown in Fig. 7 where the channel of 2 narrows towards the distal end to match the outside narrowing surface of 14 to 18 to 13 to 16 (as can be seen in Fig. 4)) and forming a bearing surface;
and wherein said sample-taking member comprises a distal sample-taking extremity (i.e., at 21) (Fig. 7) and at least one bearing surface which is complementary to said bearing surface of said at least 
the distance between said at least one bearing surface of the sample-taking member and the distal sample-taking extremity being defined so that said distal sample-taking extremity projects beyond said shaft of the male part when said at least one bearing surface of the sample-taking member contacts the bearing surface of said at least one abutment element (as can be seen in Figs. 6 and 7) (para [0083]).
Destoumieux does not expressly disclose wherein said shaft has a body made out of a material that is at least partially deformable.
However, Chevillot teaches wherein a shaft has a body made out of a material that is at least partially deformable (col. 3, lines 30-34).
It would have been obvious to a skilled artisan to modify Destoumieux wherein said shaft has a body made out of a material that is at least partially deformable, in view of the teachings of Chevillot, for the obvious advantage of allowing “good retention of the tag on the animal’s ear” and to “preven[t] the tag from being torn off by bushes or fences” (see col. 3, lines 30-34 of Chevillot).
Destoumieux and Chevillot do not expressly disclose at least one bearing surface which is non-parallel to a longitudinal axis of the longitudinal channel and is located between a middle of said shaft and a distal extremity of said head.
However, Nepote teaches at least one abutment element (unlabeled step/shoulder of element 27 that extends inward into the unlabeled channel defined by 5 and 27 together, as can best be seen in Fig. 9) (also see Figs. 5-6 for context) protruding into a channel (as can best be seen in Fig. 9) (also see Figs. 5-6 for context) and forming a bearing surface (the bearing surface being the unlabeled surface 
It would have been obvious to a skilled artisan to modify Destoumieux to include the at least one bearing surface which is non-parallel to a longitudinal axis of the longitudinal channel and is located between a middle of said shaft and a distal extremity of said head, in view of the teachings of Nepote, for the obvious advantage of creating a distal movement stop to limit (or further limit) the depth of Destoumieux’s sample-taking member to prevent it from going too far.
For claim 12, Destoumieux, as modified, further discloses wherein said bearing surface of the at least one abutment element is perpendicular to the longitudinal axis of the longitudinal channel (as can be seen best in Fig. 9 of Nepote).
For claim 13, Destoumieux, as modified, further discloses wherein the bearing surface of said at least one abutment element and the at least one bearing surface of the sample-taking member are perpendicular to the longitudinal axis of the longitudinal channel (as can be seen best in Fig. 9 of Nepote).
For claim 14, Destoumieux, as modified, further discloses wherein said bearing surface of the abutment element is perpendicular to the longitudinal axis of the longitudinal channel (as can be seen best in Fig. 9 of Nepote).
For claim 15, Destoumieux, as modified, further discloses wherein the bearing surface of said at least one abutment element and the at least one bearing surface of the sample-taking member are perpendicular to the longitudinal axis of the longitudinal channel (as can be seen best in Fig. 9 of Nepote).
For claim 16, Destoumieux, as modified, further discloses wherein the bearing surface of the at least one abutment element is oriented such that contact between the at least one bearing surface of the sample-taking member and the bearing surface of the at least one abutment element transmits a force to the male part at the at least one abutment element (as can be seen best in Figs. 6 and 9 of Nepote), which has a component in a direction parallel to the longitudinal axis of the channel (as can be seen best in Figs. 6 and 9 of Nepote).
For claim 17, Destoumieux, as modified, further discloses wherein the bearing surface of the at least one abutment element is oriented such that contact between the at least one bearing surface of the sample-taking member and the bearing surface of the at least one abutment element transmits a force to the male part at the at least one abutment element (as can be seen best in Figs. 6 and 9 of Nepote), which has a component in a direction parallel to the longitudinal axis of the channel (as can be seen best in Figs. 6 and 9 of Nepote).
Response to Arguments
Applicant(s)’ arguments filed 3/18/21 have been fully considered.
With respect to the claim objections, Applicant’s amendments and arguments are persuasive and thus the objections are withdrawn.
With respect to the 112 rejections, Applicant’s amendments and arguments are persuasive and thus the rejections are withdrawn.
With respect to the 103 rejections, Applicant’s arguments are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791